Citation Nr: 0630274	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  98-10 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for arthritis of the 
hips.

3. Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1997 and January 2004 decisions of the 
Seattle, Washington, regional office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
testified at a hearing before the undersigned.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO granted entitlement 
to service connection for bilateral knee disabilities.

2.  The preponderance of the competent evidence is against 
finding that the veteran has arthritis of the hips.

3.  The preponderance of the evidence is against a finding 
that arthritis of the feet, hypertension, and/or tinnitus 
were present in service; that arthritis of the feet, 
hypertension, and/or tinnitus are related to service; that 
arthritis of the feet and/or hypertension manifested itself 
to a compensable degree within year following separation from 
active duty; or that arthritis of the feet and/or 
hypertension were caused and/or aggravated by service 
connected ankle disabilities. 


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to consider a claim 
of entitlement to service connection for bilateral knee 
disabilities.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 
C.F.R. § 20.200 (2005).

2.  Arthritis of the hips, arthritis of the feet, and 
hypertension were not incurred or aggravated during military 
service, they may not be presumed to have been so incurred, 
and they are not caused or aggravated by service connected 
ankle disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Knee 
Disabilities

Appellate review will only be undertaken in cases where there 
has been a notice of disagreement filed with an action by the 
RO and a substantive appeal completed after a statement of 
the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  

In this case, issues developed in this manner included a 
claim of entitlement to service connection for bilateral knee 
disabilities.  However, service connection was thereafter 
granted by the RO in a May 1998 rating decision.  Therefore, 
there remains no justiciable controversy as to this claim.  
Absent a justiciable controversy, the appeal must be 
dismissed.  Id.

Entitlement to Service Connection for Arthritis of the Hips

The veteran argues that he has arthritis of the hips that was 
either incurred or aggravated by his military service, or 
caused or aggravated by his service connected ankle 
disabilities.  It is requested that the veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis will 
also be presumed to have been incurred in service if it 
manifested itself to a compensable degree within the first 
year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected 
disability.  Compensation is also payable when service-
connected disability has aggravated a non-service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that neither 
service medical, reserve component, nor postservice medical 
records show the veteran being diagnosed with arthritis of 
either hip.

Thus, because the medical evidence of record does not include 
a current diagnosis of arthritis of the hips, direct service 
connection, as well as secondary service connection due to 
ankle disabilities, must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); Allen v. Brown, 7 Vet. App. 439 (1995) (service 
connection may be granted where disability is proximately due 
to or the result of already service-connected disability). 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to direct and secondary 
service connection for a disability requires, among other 
things, a current disability.  See, e.g., VA correspondence 
dated in September 2003.  This claim is denied because the 
veteran does not meet the statutory threshold for entitlement 
to direct or secondary service connection, i.e., a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  
Therefore, because the decision is mandated by the veteran's 
failure to meet a basic prerequisite for service connection, 
the Board is entitled to go forward with adjudication of the 
claim regardless of whether or not VA provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.  



Entitlement to Service Connection for Tinnitus, Arthritis of 
the Feet, 
and Hypertension

The VCAA

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence, after the October 1997 claim of entitlement 
to service connection for tinnitus was adjudicated, but prior 
to the January 2004 adjudication of the claims of entitlement 
to service connection for arthritis of the feet and 
hypertension, fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and an  
effective date for the disabilities on appeal.  Thereafter, 
the claim of entitlement to service connection for tinnitus 
was readjudicated in December 2004 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence as to the claim of 
entitlement to service connection for tinnitus, since the 
October 1997 rating decision the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

As to the remaining issues on appeal, VA has also secured all 
available pertinent evidence and conducted all appropriate 
development.  The service medical, personnel records, and 
reserve component medical records are available.  In 
addition, the veteran reported that he received all of his 
postservice treatment at the Seattle VA Medical Center, and 
VA and/or the veteran obtained and associated these records 
with the claims files.  As to the claim of entitlement to 
service connection for tinnitus, the veteran was provided VA 
examinations.  There is no pertinent evidence which is not 
currently part of the claims files.  

As to the claims of entitlement to service connection for 
arthritis of the feet and hypertension, the Board recognizes 
that the veteran was not provided a VA examination.  In this 
regard, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran contends that his arthritis 
of the feet and hypertension were incurred during his 
military service, and/or that they are due to his service 
connected bilateral ankle disabilities.  As explained below, 
his service medical records are silent for any complaints or 
clinical findings pertaining to either arthritis of the feet 
or hypertension.  There is no evidence of foot arthritis for 
approximately 32 years following his separation from active 
duty, and no evidence of hypertension for decades following 
his separation from active duty.  Finally, the record is 
devoid of any medical evidence showing a relationship between 
bilateral ankle disabilities and either disorder.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide these claims, in that any such opinion 
could not establish the existence of the claimed inservice 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  

The Remaining Claims

The veteran argues that he has tinnitus, arthritis of the 
feet, and hypertension that were caused and/or aggravated by 
his military service.  As to arthritis of the feet, it is 
also argued that it is caused or aggravated by service 
connected ankle disabilities.  Finally, it is argued that 
hypertension is caused or aggravated by the ankle disorder 
precluding exercise.  It is requested that the veteran be 
afforded the benefit of the doubt. 

With the above criteria in mind, the record first shows the 
veteran's diagnosis of tinnitus at a January 1997 VA 
examination, a diagnosis of arthritis of the feet in April 
2003 foot x-rays, and a diagnosis of hypertension in VA 
treatment records starting in 1997.  However, the record is 
negative for a medical opinion relating any of these 
disabilities to the veteran's military service.  In fact, the 
November 2004 VA examiner specifically opined that the 
veteran's tinnitus was more likely due to other causes in the 
intervening twenty years since his separation from active 
duty.  
 
Moreover, given the length of time between the appellant's 
1971 separation from active duty and first being diagnosed 
with arthritis of the feet in April 2003 and hypertension in 
December 1997, there is no competent evidence of a continuity 
of symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  The 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 do not help 
the veteran because the first diagnosis of arthritis and 
hypertension are found in the record many years after his 
1971 separation from active duty.  In light of the foregoing, 
entitlement to direct service connection for tinnitus, 
arthritis of the feet, and hypertension is denied.  

As to entitlement to secondary service connection for 
arthritis of the feet and hypertension, the record is 
negative for a medical opinion relating either disability to 
his already service connected ankle disabilities.  38 C.F.R. 
§ 3.310; Evans; Allen.  In light of the foregoing, 
entitlement to secondary service connection for arthritis of 
the feet and hypertension is also denied.

Conclusions

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current diagnosis of a 
problem or its origins.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing his current diagnoses and the origins of the 
disabilities, are not probative evidence as to these issues.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

The claim for entitlement to service connection for bilateral 
knee disabilities is dismissed for lack of a justiciable 
controversy.

Service connection for tinnitus is denied.

Service connection for arthritis of the hips, arthritis of 
the feet, and hypertension, on direct and secondary bases, is 
denied.


REMAND

As to entitlement to service connection for PTSD, the veteran 
alleges that the disorder is the result of, among other 
things, being sexually assaulted by a [redacted] in 
January 1971 at the Merrell Barracks in Nuremburg, Germany.  

In support of his claim, in April 2002 the veteran filed with 
VA an October 1999 letter from Mr. [redacted] in which he Mr. 
[redacted] appears to admit that he assaulted the veteran in 
Germany in approximately 1970 or 1971 and requests his 
forgiveness.  VA treatment records since December 1996 show 
that the veteran being diagnosed with PTSD based, at least on 
part, on a sexual assault. 

While the RO attempted to authenticate the October 1999 
letter without success, nonetheless, the Board finds that a 
remand to undertake additional steps to verify its 
authenticity is warranted.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.304(f)(3) (2005).  

Specifically, a remand is required to again ask the veteran 
to file with VA the original October 1999 letter from 
[redacted] along with the envelope it came in.  The 
veteran should also provide the business card that was 
enclosed in the letter.  The veteran must explain why after 
filing a claim based on this assault in January 1997, and 
receiving the letter dated in October 1999, he waited until 
April 2002 to file the document with VA.  The veteran should 
identify his and any attacker's units of assignment at the 
time of purported January 1971 assault at Merrell Barracks,  
Nuremburg, Germany.  Id.

VA should contact the National Personnel Records Center 
(NPRC) and request a review of the unit personnel roster for 
the veteran's unit of assignment in January 1971 to see if 
the roster included the name [redacted].  If the veteran 
notifies VA that Mr. [redacted] was assigned to a different unit, 
NPRC is requested to review that unit's records to ascertain 
the veracity of the appellant's claim and determine whether 
that unit was in close geographical proximity to Merrell 
Barracks in January 1971.  Id.

Next, VA should send the original October 1999 letter from 
Mr. [redacted] if provided by the veteran, or if unavailable, the 
copy that is found in the record to VA's Inspector General 
for a handwriting analysis to consider whether it is more 
likely than not that the hand written signature found on the 
bottom of that letter was presented in the veteran's own hand 
writing.  Id.

Finally, the Board notes that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
potentially involved in the present appeal, this case must 
also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO must ask the veteran to file 
with VA the original October 1999 letter 
from [redacted] together with the 
original mailing envelope and the 
business card referenced in the letter.  
The veteran must explain why after 
submitting this claim in 1997, and 
receiving the letter in 1999, he waited 
until April 2002 to file Mr. [redacted]'s 
October 1999 letter with VA.  Lastly, the 
veteran must identify his and his 
attacker's units of assignment at the 
time of the January 1971 assault at the 
Merrell Barracks. 

3.  After waiting an appropriate period 
of time for the veteran to reply and 
regardless of whether or not he replies 
to the above information request, VA must 
contact the NPRC and a review of the unit 
personnel rosters for the veteran's unit 
in January 1971 to see if they include 
[redacted].  If the veteran notifies 
VA that Mr. [redacted] was in a different unit 
VA must should request a review of those 
unit personnel rosters, and an analysis 
whether that unit was in close 
geographical proximity to Merrell 
Barracks in January 1971.  If NPRC does 
not have this information, they must 
notify VA who does and another request to 
that organization should be made by VA to 
obtain this information.

4.  After waiting an appropriate period 
of time for the veteran to reply and 
regardless of whether or not he replies 
to the above information request, VA must 
send the original October 1999 letter 
from Mr. [redacted] if provided by the 
veteran, or the copy that is found in the 
record if the original letter was not 
provided by the veteran, to the Office of 
the VA inspector General in order to 
obtain a handwriting analysis opining 
whether it is more likely than not (i.e., 
is there greater than a 50/50 chance) 
that the signature found on the bottom of 
that letter is in the veteran's hand 
writing.  A copy of any opinion secured 
must be provided to the veteran.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  Any relevant notices 
must comply with the Court's holding in 
Dingess. 

6.  Thereafter, the RO must readjudicate 
the veteran's remaining claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


